Mrs. Mason was a party to the suit of Lewis v. Gillett et al., was represented by counsel, and she -made no objection to the decree, but took under it a large amount of property, which she still retains. The question here is, Is she ,barred from recovery by that judgment? Appellee does not question the rule that, when a judgment by a competent tribunal is rendered between parties on any point, that judgment, until set aside, is conclusive upon the parties whenever the same point is again brought in question in another suit, but insists that it is not applicable herein because in the former suit she and the other distributees claimed the property under the will of her grandfather, while herein she claims an additional interest as the heir of the grandmother. Meld; This we cannot hold, as the object of the former suit was to distribute among the parties, including appellee, the entire estate belonging both to the grandfather and grandmother—the parties choosing to treat the entire estate as passing by the will of the grandfather. As appellee could have claimed the property in the first suit as the heir of the grandmother, she is precluded by that judgment, whether such failure to so claim was from ignorance, inadvertence or caprice. The situation of appellee is similar to the appellant in 24 Tex., 17. See, also, 41 Eng. Com. Law Rep., 631; Broom’s Legal Max., pp, 387 et seq.
Reversed and remanded.